Title: From Thomas Jefferson to Benjamin Henry Latrobe, 15 March 1808
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Mar. 15. 08
                  
                  Th: Jefferson presents his compliments to mr Latrobe and returns his report in which he will find some notes. they respect to a misplacing of the expences of the roads on the North & South sides of the President’s lot to the debet of the fund of 15000. D. for the Pr’s house & lot, instead of charging it to the fund of 3000. D. for avenues and roads. 2. a special statement of the account of the actual expenditures on the N. wing, so as to keep that account separate, as it had a separate appropriation. 3. the proposed addition at the N.W. angle of the South wing.   Th:J. will be ready to recieve mr Latrobe in the forenoon of tomorrow or of any other day more convenient to him.
               